DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims filed 5/2/2022, claims 1, 2, and 12-14 are pending.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 13 and 14 have been added in amendment and claim dependence to claim 10 which has been canceled. “A claim in dependent form shall contain a reference to a claim previously set forth”; by claiming dependence to claim 10, these claims do not meet the criteria of USC 112(d) and thus are objected to. Examiner recommends changing their dependency to a currently pending claim.
Allowable Subject Matter
Claims 1, 2, and 12-14 are found to have allowable subject matter and will be allowed following the resolution of the above claim objections.
The following is an examiner’s statement of reasons for allowance: Claims are directed towards an illumination apparatus which may provide wavelengths of light beneficial to users. Prior art cited during prosecution made use of similar plurality of lighting elements to provide beneficial wavelengths but as described by the applicant in remarks filed 5/2/2022: 
	The general teachings of Pederson, Ashdown and Loupis (previously cited) fail to provide bright and consistent light while providing the desired natural light effect and fail to control the third light source, the fourth light source and the further light source of each range together with the relative adjustment of the first light source and the second light source, let alone disclose or suggest a illumination apparatus that; “when the relative light intensity between the first light source and the second light source is adjusted, light intensity of the third light source and light intensity of the fourth light source are adjusted together with the adjustment of the relative light intensity between the first light source and the second light source in order to compensate change of the relative intensity between the first light source and the second light source, and light intensity of the further light source is adjusted together with the adjustment of the relative light intensity between the first light source and the second light source in order to enhance the light stimulation of the first light source which is changed by the relative intensity between the first light source and the second light source (bold text taken directly from claim 1).
	In light of the above argument and the lack of teaching on these limitations in the prior art, the claims are found in condition for allowance following resolution of claim dependence issues (seen above under objections).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 July 2022